Title: To George Washington from Gouverneur Morris, 23 February 1789
From: Morris, Gouverneur
To: Washington, George

 

Dear General
Paris 23 Feby 1789

Upon my Arrival at this Place I spoke to Mr Jefferson on the Subject of your Watch. He told me that the Man who had made Maddison’s was a Rogue and recommended me to another—Romilly—But as it might happen that this also was a Rogue I enquired at a very honest Man’s Shop, not a Watch Maker, and he recommended Gregson. A Gentleman with me assured me that Gregson was a Rogue and both of them agreed that Romilly is of the old School, and he and his Watches out of fashion. And to say that of a Man in Paris is like saying he is an ordinary Man among the friends of Philadelphia. I found at last that Mr L’Epine is at the Head of his Profession here; and in Consequence asks more for his Work than any Body else; I therefore waited on Mr L’Epine and agreed with him for two Watches exactly alike one of which will be for you and the other for me. This is the best Excuse I can make for putting you to a greater Expence than was necessary. To alleviate it in some Degree I have disposed of your Bill at the best Exchange and am in Consequence your Debtor 657.7s.10d. being better than twenty seven Louis for your twenty five Guineas.
I will not have the Presumption to say any Thing about the Politics of this Country. Mr Jefferson will doubtless convey the best information on that Subject and you will I hope and beleive be (by the time this Letter arrives) officially possest of his Communications. I say, I hope so and more (if possible) since I am here than before I left America Our new Constitution has greatly raised our Reputation in Europe. But your appointment and Acceptance would go far to fix the general opinion. I shall not in this Place, discuss the Question whether Mankind is right or wrong in that universal Idea: but you who have so long been devoted to your Country ought not to be ignorant of the fact. By the Bye, in the melancholy Situation to which the poor King of England has been reduced there were, I am told, in Relation to you some whimsical Circumstances His first Outset was to seize Mr Pitt by the Collar and, with outrageous Language addressed to the Rebel General, had nearly strangled him before he could get Help. Afterwards the Defender of the faith,

in one of his Capricios, conceived himself to be no less a Personage than George Washington at the Head of the american Army. This shews that you have done Something or other which sticks most terribly in his Stomach And the Prince of Wales, I am told, intends (no Doubt from filial Piety and Respect) to be very good freinds with the Country and the Man who have turned his fathers Head.
Adieu my dear Sir. That you may long be alike hated by the Enemies and beloved by the freinds of America is the sincere Wish of your most obedt humble Servant

Gouvr. Morris

